[Cite as Jabr v. Burger King, 2022-Ohio-773.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Tareq Jabr,                                     :

                Plaintiff-Appellant,            :
                                                                  No. 21AP-463
v.                                              :            (C.P.C. No. 20CV-6062)

Burger King,                                    :       (ACCELERATED CALENDAR)

                Defendant-Appellee.             :



                                         D E C I S I O N

                                     Rendered on March 15, 2022


                On brief: Tareq Jabr, pro se.

                On brief: Pelini, Campbell & Ricard, LLC, and John E.
                Vincent, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas

MENTEL, J.
        {¶ 1} Plaintiff-appellant, Tareq Jabr, pro se, appeals the August 26, 2021 decision
and entry from the Franklin County Court of Common Pleas granting the motion for
summary judgment of defendant-appellee, Burger King.
        {¶ 2} For the reasons that follow, we dismiss the appeal.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 3} This matter originates from an incident at a Burger King located at 5470
Renner Road in Columbus, Ohio. According to the complaint, while appellant and his wife
were eating breakfast in the restaurant, a light screen swung down from the ceiling causing
appellant to hit his knees under the table and spill his coffee. Appellant alleged severe burns
No. 21AP-463                                                                                                 2


and injuries to his knees from the incident. Appellant filed a complaint on September 14,
2020.1
         {¶ 4} On May 12, 2021, appellee filed a motion to compel appellant to respond to
written discovery. The trial court granted the motion allowing appellant 14 days from the
date of the order to provide responses or be subject to sanctions including, but not limited
to, dismissal of the action. (May 25, 2021 Order & Entry.) On June 16, 2021, appellee filed
a motion for sanctions moving to have appellant's claims dismissed for failure to comply
with the trial court's discovery order. On June 23, 2021, appellant filed a motion to strike
asking "this court to a motion to strike, Defs, Discovory as illegal plus causing Fraud under
Rule 8 1324c A1 thru-A6, which says one illegal Rule, all Discovory, plus process, becomes
Null + Void." (Sic passim.) (June 23, 2021 Mot. to Strike at 1.) The matter was referred to
a magistrate and set for a hearing. On August 4, 2021, the magistrate issued a decision on
the discovery motions, in relevant part, recommending the trial court dismiss appellant's
complaint without prejudice pursuant to Civ.R. 37(B)(1)(e).
         {¶ 5} On June 21, 2021, appellee filed a motion for summary judgment. Appellee
argued that it was not the proper party as it neither owned nor operated the restaurant
location at issue; appellant presented no evidence that appellee had either constructive or
actual knowledge of the condition of the light screen; and, appellant had no evidence that
it created the alleged defect. On June 29, 2021, appellant filed "PLAINTIFFS; ANSWER
PLUS STRIKEN,DEFS, MOTION FOR SUMMARY,JUDGEMENT AS ILLEGAL,BY LAW,
SINCE THE PLAINTIFFS, ARE THE MOVING PARTY,WHICH ARE TAREQ JABR ,AND
EMAN J JABR." (Sic passim and emphasis sic.) A reply brief was filed on July 8, 2021.
         {¶ 6} On August 26, 2021, the trial court granted appellee's motion for summary
judgment finding that as there were no genuine issues of material fact remaining, appellee
was entitled to judgment in its favor. "The record is devoid of evidence that Defendant, or
anyone, is responsible for or had actual knowledge of an existent hazard or constructive
notice of the hazard." (Aug. 26, 2021 Decision & Entry at 5.) In the alternative, the trial
court dismissed appellant's complaint as a sanction for failing to comply with the May 25,
2021 discovery order.


1While appellant identifies injuries also allegedly suffered by his wife during the incident, she was not named
as a party in the complaint.
No. 21AP-463                                                                            3


      {¶ 7} On September 16, 2021, appellant filed a notice of appeal of the trial court's
August 26, 2021 decision and entry.
II. ASSIGNMENTS OF ERROR
      {¶ 8} Appellant assigns the following as trial court error:
             1. I TAREQ JABR ,PLAINTIFF,AND APPELLANT,IS THE
             MOVING PARTY,IN THE CASE ON BURGER KING.

             2. BY LAW THE JUDGE,JULIE LYNCH,SHOULD OF GIVEN
             ME TAREQ JABR A DEFAULT JUDGMENT,MOTION
             ,BECAUSE    THE   DEFS,    LAWYER,AND   BURGER
             KING,ANSWERED TAREQ JABR COMPLAINT,59 DAYS
             LATER,AND WER VERY LATE,WHICH AS A MATER OF
             LAW FOR A DEFAULT JUDGEMENT ON TAREQ JABR
             BEHAVE.FOR THE DEMAND OF 350,000 DOLLARS,FOR
             INJURIES FROM THE HOT COFFEE, SPELLED IN OUR
             LAPS THAT THE MANAGER PLUS THE BURGER KING
             LETTER ,THAT SENT TO MR GILMAN,THAT THE
             INSURANCE,WESTFIED TOKE LIABILITY,READ THE
             LETTER ATTACHED IN THIS BRIEF.

             3. I TAREQ JABR PLAINTIFF ,PUT THE DEFAULT
             JUDGEMENT MOTION AT 155,000 SO THE DEFS, WOULD
             PAY IN THIS CASE PLUS GIVE THE DEFS,SOME
             RELIEF.THE JULIE LYNCH JUDGE IGNORED,ALL MY
             MOTIONS IN THIS CASE,SHES NOT RIGHT ,BIAS.

             4. IF THE JUDGE GAVE ME THE DEFAULT MOTION
             ,THAT'S JULIE LYNCH,THEN ALL OF THE DEFS,
             MOTIONS WILL BE NULL AND VOID,THEN TAREQ JABR
             AND WIFE EMAN WILL HAVE ,CLOSURE FOR THERE
             INJURIES, FROM THE BURGER KING HOT COFFEE
             SPILLS.

             5. THE DEFS ANSWERED 59 DAYS LATE,ON 11-12-
             2020,ITAREQ JABR COMPLAINT WAS FILED ON , 9-14-20
             ON A TIMLY MANNER,YOUR HONORS.ALL DEFS BURGER
             KING, AND JOHN VINCENT ,THERE LAWYER ON FILE IN
             THIS SUIT,WILL BECOME NULL AND VOID,AND THE
             PLAINTIFF WILL HAVE RELIEF, FOR INJURIES,PAINS
             AND SUFFERS.I GOT HARRASSMENTS HARDSHIPS,AND
             SCARS ON MY KNEES,AND MY WIFE EMAN, HAS HER
             ELBOW IN PAIN TILL NOW.

             6. ALL THE DEFS, MOTION ARE STIKEN,VOID BY
             LAWS,THAT DEFS, BURGER KING,HAVE 20 DAYS BY LAW
No. 21AP-463                                                                                 4


                TO ANSWER,TO PLAINTIFF COMPLAINT, FILED 9-14-
                2020.

                7. RELIEF UNDER 60B AND 4.01 ,NEED TO BE GIVEN BY
                THIS COURT AND ORDER,FOR THE 350,000,THE
                DEMAND BY PLAINTIFF TAREQ JABR.

(Sic passim.)
III. LEGAL ANALYSIS
       A. Appellant's First, Second, Third, Fourth, Fifth, Sixth, and Seventh
       Assignments of Error
       {¶ 9} As an initial matter, we find appellant's brief is deficient as it fails to
substantially comply with the briefing requirements of the Ohio Rules of Appellate
Procedure and the Local Rules of the Tenth District Court of Appeals. As set forth in App.R.
16, an appellant must provide in his brief "[a] statement of the assignments of error
presented for review, with reference to the place in the record where each error is reflected"
and "[a] statement of the issues presented for review, with references to the assignments of
error to which each issue relates." App.R. 16(A)(3) and (4). Appellant is also required to
provide "[a]n argument containing the contentions of the appellant with respect to each
assignment of error presented for review and the reasons in support of the contentions,
with citations to the authorities, statutes, and parts of the record on which appellant relies.
The argument may be preceded by a summary." App.R. 16(A)(7).
       {¶ 10} An appellate court is not required to " 'conjure up questions never squarely
asked or construct full-blown claims from convoluted reasoning.' " Columbus v. Wynn,
10th Dist. No. 20AP-479, 2021-Ohio-3934, ¶ 7, quoting State ex rel. Karmasu v. Tate, 83
Ohio App.3d 199, 206 (4th Dist.1992). An appellant's failure to comply with the appellate
or local rules provides independent grounds for dismissal. McCormick v. Hsiu Chen Lu,
10th Dist. No. 18AP-284, 2019-Ohio-624, ¶ 19; see Loc.R. 10(E) ("noncompliance with the
Appellate Rules or the Rules of this Court" shall be "deemed good cause for dismissal of an
appeal"). While a reviewing court will often provide some flexibility to pro se litigants, they
are held to the same rules and procedures as individuals represented by counsel. Williams
v. Griffith, 10th Dist. No. 09AP-28, 2009-Ohio-4045, ¶ 21. If a reviewing court cannot
discern the arguments presented by a party, relief cannot be granted. Id., quoting State v.
Dunlap, 10th Dist. No. 05AP-260, 2005-Ohio-6754, ¶ 10.
No. 21AP-463                                                                                  5


       {¶ 11} In the case sub judice, appellant's brief fails to substantially comply with the
Ohio Rules of Appellate Procedure and this court's Local Rules in several ways. First,
appellant has failed to provide a statement of issues with reference to the assignment of
error that relate to the issues presented for review. App.R. 16(A)(4). Next, appellant failed
to separately argue each assignment of error or provide any type of meaningful
examination, with citation to the record, as to how the trial court erred. App.R. 16(A)(7)
(noting an appellant is required to provide "[a]n argument containing the contentions of
the appellant with respect to each assignment of error presented for review"). Specifically,
appellant's entire argument includes three sentences making vague references to the
settlement discussions between the parties. While it is within this court's discretion to
address assignments of error together, a party does not have this choice and is required to
argue each assignment of error separately in its brief. Fiorilli Constr., Inc. v. A. Bonamase
Contracting, Inc., 8th Dist. No. 94719, 2011-Ohio-107, ¶ 30. Finally, appellant has failed to
cite to a single legal authority to provide some basis for his claims. An appellant is required
to support its assignment of error with citation to legal authority. State v. Hubbard, 10th
Dist. No. 11AP-945, 2013-Ohio-2735, ¶ 34 (citing App.R. 16(A)(7) and 12(A)(2)). Simply
put, appellant's brief fails to provide any discernable arguments or support in the record.
IV. CONCLUSION
       {¶ 12} Based on the foregoing, appellant has not substantially complied with the
briefing requirements set forth in the Ohio Rules of Appellate Procedure and the Local
Rules of the Tenth District Court of Appeals so as to provide this court with a reviewable
matter. Accordingly, we hereby dismiss this appeal. App.R. 18(C); Loc.R. 10(E).
                                                                           Appeal dismissed.
                         KLATT and BEATTY BLUNT, JJ., concur.
                                     _____________